These materials are important and require your immediate attention. They require you, as a shareholder of MDS Inc., to make important decisions. If you are in doubt as to how to make such decisions, please contact your professional advisors.If you have questions or require further information regarding voting your common shares, please contact MacKenzie Partners, Inc., 105 Madison Avenue, New York, New York 10016 by telephone at (212) 929-5500 (collect) or (800) 322-2885 (toll free). NOTICE OF SPECIAL MEETING OF SHAREHOLDERS OF MDS INC. TO BE HELD ON OCTOBER 20, 2009 AND MANAGEMENT PROXY CIRCULAR SEPTEMBER 17, 2009 RECOMMENDATION TO SHAREHOLDERS The Board of Directors of MDS Inc. unanimously recommends that Shareholders VOTE FOR the approval of the Sale Resolution described in the accompanying Management Proxy Circular. September 17, 2009 Dear Shareholder, It is my pleasure to extend to you, on behalf of the Board of Directors of MDS Inc. (“MDS” or the “Company”), an invitation to attend a special meeting (the “Meeting”) of the holders (“Shareholders”) of common shares (“Common Shares”) of the Company to be held at 4:00 p.m. (Toronto time) on October 20, 2009 at the Toronto Congress Centre, 650 Dixon Road, Etobicoke, Ontario, Canada, M9W 1J1. On September 2, 2009, the Company announced that it had entered into a stock and asset purchase agreement (the “Sale Agreement”) dated September 2, 2009 among the Company, Danaher Corporation, DH Technologies Development Pte Ltd. (the “Buyer”), which is an indirect wholly-owned subsidiary of Danaher Corporation, MDS Life Sciences (Singapore) Pte. Ltd., MDS (US) Inc. and Laboratoires MDS Québec Ltée.Pursuant to the Sale Agreement, the Company has agreed to sell the MDS Analytical Technologies business (the “AT Business”) to the Buyer for US$650 million in cash, subject to adjustments (the “Sale”).The Sale arose out of the strategic process initiated by the Company and announced publicly on February 2, 2009. Under a separate arrangement, Danaher Corporation has agreed to purchase the portion of the Applied Biosystems/MDS Analytical Technologies Instruments mass spectrometry joint-venture partnership held by Life Technologies Corporation (the “Life Transaction”). Completion of the Sale is conditional on the closing of the Life Transaction prior to, contemporaneously with or immediately after the closing of the Sale. The Company has determined that the Sale constitutes a sale of substantially all of the assets of the Company under the Canada Business Corporations Act, which requires approval of Shareholders by special resolution.Accordingly, at the Meeting, you will be asked to consider and, if thought advisable, pass a special resolution (the “Sale Resolution”) approving the Sale of the AT Business to the Buyer pursuant to the Sale Agreement.To be effective, the Sale Resolution must be approved, with or without variation, by the affirmative vote of at least 662/3% of the votes cast by the Shareholders present in person or represented by proxy at the Meeting. The Board of Directors (the “Board”) has unanimously determined that the Sale Agreement and the transactions contemplated thereby, including the Sale, are in the best interests of the Company and its Shareholders.Accordingly, the Board unanimously recommends that Shareholders vote FOR the approval of the Sale Resolution. This recommendation is based on, among other things, the unanimous recommendation of a special committee of the Board consisting of four independent directors, as described in the attached Notice of Special Meeting and Management Proxy Circular (collectively, the “Circular”), including under the heading “The Sale — Reasons for the Sale; Recommendation of the Special Committee and the Board of Directors; Fairness of the Sale”. Subject to the satisfaction or waiver, as applicable, of all of the other conditions precedent to the Sale, if Shareholders approve the Sale Resolution, it is anticipated that the Sale will be completed in the fourth calendar quarter of 2009.The Company currently intends to use approximately US$400 million to US$450 million of the proceeds of the Sale to purchase Common Shares pursuant to a substantial issuer bid commencing within 30 days following the completion of the Sale.See “Use of Proceeds” and “Risk Factors” in the accompanying Circular. The attached Circular outlines the matters to be presented to Shareholders at the Meeting and contains a detailed description of the Sale as well as a description of the business of the Company if the Sale is completed.We urge you to carefully consider all of the information in the Circular.If you require assistance, please consult your financial, legal or other professional advisor. If you are a registered Shareholder and are unable to be present at the Meeting in person, we encourage you to vote by completing the enclosed form of proxy and returning it in accordance with the instructions provided in the Circular and in the form of proxy.Voting by proxy will not prevent you from voting in person if you attend the Meeting, but will ensure that your vote will be counted if you are unable to attend.To be effective, proxies must be received before 4:00 p.m. (Toronto time) on October 19, 2009 (or the time that is 24 hours, excluding Saturdays, Sundays and holidays, preceding the Meeting if it is postponed or adjourned).If you are a non-registered holder of Common Shares and have received these materials through your broker or through another intermediary, please complete and return the voting instruction form or other authorization provided to you by your broker or by such other intermediary in accordance with the instructions provided therein. Failure to do so may result in your Common Shares not being eligible to be voted at the Meeting.This is an important matter affecting your investment in the Company and your vote is important regardless of the number of Common Shares you own. If you have any questions or require assistance in voting, please contact MacKenzie Partners by telephone at (800) 322-2885 (Toll Free) or (212) 929-5500 (Call Collect) or by e-mail at mds@mackenziepartners.com. On behalf of the Company, we would like to thank all Shareholders for their ongoing support as we prepare to take part in this important event in the history of the Company. Yours truly, James S.A. MacDonald Chairman of the Board of Directors NOTICE OF SPECIAL MEETING OF SHAREHOLDERS A special meeting (the “Meeting”) of holders (“Shareholders”) of common shares (“Common Shares”) of MDS Inc. (“MDS” or the “Company”) will be held at 4:00 p.m. (Toronto time) on October 20, 2009 at the Toronto Congress Centre, 650 Dixon Road, Etobicoke, Ontario, Canada, M9W 1J1, for the following purposes: 1. to consider, and, if deemed advisable, to pass, with or without variation, a special resolution (the “Sale Resolution”), the full text of which is set forth in Appendix B to the accompanying management proxy circular (the “Circular”), approving the sale (the “Sale”) by the Company of the MDS Analytical Technologies business (the “AT Business”) to DH Technologies Development Pte Ltd. (the “Buyer”), an indirect wholly-owned subsidiary of Danaher Corporation, pursuant to a stock and asset purchase agreement dated September 2, 2009 among the Company, Danaher Corporation, the Buyer, MDS Life Sciences (Singapore) Pte. Ltd., MDS (US) Inc. and Laboratoires MDS Québec Ltée, a summary of which is included in the Circular, all as more particularly described in the Circular; and 2. to act upon such other matters, including amendments to the foregoing, as may properly come before the Meeting or any adjournment or postponement thereof. NOTES: The Company has fixed September 14, 2009 (the “Record Date”) as the record date for determining those Shareholders entitled to receive notice of and to vote at the Meeting.Only Shareholders of record on the Record Date are entitled to receive notice of and to vote at the Meeting. Pursuant to section 190 of the Canada Business Corporations Act (the “CBCA”), registered Shareholders are entitled to dissent in respect of the Sale Resolution.If the Sale becomes effective, a dissenting Shareholder is entitled to be paid the fair value of such dissenting Shareholder’s Common Shares, provided that such dissenting Shareholder has delivered a written objection to the Sale Resolution to the Company at or before the Meeting and has otherwise strictly complied with the provisions of section 190 of the CBCA. This right is described in detail in the accompanying Circular under the heading “Rights of Dissenting Shareholders”.The text of section 190 of the CBCA, which will be relevant in any dissent proceeding, is set forth in Appendix F to the Circular. Failure by a Shareholder to comply strictly with the dissent procedures in section 190 of the CBCA may result in the loss of the Shareholder’s right of dissent.Beneficial owners of Common Shares registered in the name of a broker, investment dealer, bank, trust company, nominee or other intermediary who wish to dissent should be aware that only registered Shareholders are entitled to dissent. Registered Shareholders who are unable to be present at the Meeting are requested to date, complete, sign and return the enclosed form of proxy in the envelope provided, by facsimile transmission to the Proxy Department of CIBC Mellon Trust Company at 1-866-781-3111 or in person or by registered mail to MDS Inc. c/o CIBC Mellon Trust Company, 320 Bay Street, Toronto, Ontario, Canada, M5H 4A6, Attention:Proxy Department.In the alternative, registered Shareholders may follow the instructions for telephone voting or internet voting in the accompanying form of proxy.To be effective, proxies must be received before 4:00 p.m. (Toronto time) on October 19, 2009 (or the time that is 24 hours, excluding Saturdays, Sundays and holidays, preceding the Meeting if it is postponed or adjourned). Non-registered Shareholders should complete and return the voting instruction form or other authorization provided to them by their respective broker or other intermediary in accordance with the instructions provided therein. DATED at Toronto, Ontario, this 17th day of September, 2009. BY ORDER OF THE BOARD OF DIRECTORS Peter E. Brent Senior Vice-President, Legal and Corporate Secretary TABLE OF CONTENTS CAUTION REGARDING FORWARD-LOOKING STATEMENTS NOTICE REGARDING INFORMATION NOTICE TO SHAREHOLDERS NOT RESIDENT IN CANADA CURRENCY AND EXCHANGE RATES NOTICE REGARDING USE OF NON-GAAP MEASURES SUMMARY OF CIRCULAR Purpose of the Meeting Date, Time and Place Shareholder Approval of the Sale Resolution The Sale4 Background to the Sale Recommendation of the Special Committee Recommendation of the Board of Directors Fairness Opinions The Business of the Company Following the Sale Use of Proceeds The Sale Agreement The Buyer Dissent Rights Risk Factors THE SALE9 Background to the Sale Reasons for the Sale; Recommendation of the Special Committee and the Board of Directors; Fairness of the Sale Fairness Opinions Shareholder Approval of the Sale Resolution Regulatory Matters Interests of Certain Persons in the Sale Impact of the Sale on Senior Unsecured Notes THE BUSINESS OF THE COMPANY FOLLOWING THE SALE Corporate Structure Following the Sale MDS Nordion MDS Pharma Services Capital Structure of the Company Following the Sale Directors and Officers of the Company Following the Sale Employees of the Company Following the Sale Principal Facilities of the Company Following the Sale Legal Proceedings and Regulatory Actions Unaudited Pro Forma Condensed Consolidated Financial Information Financial Highlights Summary Financial Outlook Liquidity and Capital Resources Investments and other Obligations of the Company Following the Sale Effect of the Sale on Market and Listings U.S. Registration USE OF PROCEEDS Distribution to Shareholders Redemption of Senior Unsecured Notes Transaction and Restructuring Costs Ongoing Operations of the Company THE SALE AGREEMENT The Sale Effective Time Purchase Price Representations and Warranties Material Adverse Effect Definition Conduct of Business Prior to Closing Restrictions on Solicitations of Other Offers Recommendation Withdrawal/Termination in Connection with a Superior Proposal Agreement to Use Reasonable Best Efforts Employee Matters Certain Tax Covenants Non-Solicitation Non-Competition Pre-Closing Restructuring Other Covenants Conditions to the Completion of the Sale Termination of the Sale Agreement Termination Fee Amendment Indemnification Liability Cap Specific Performance Guaranty Governing Law Laboratoires MDS Québec Ltée SUPPORT AGREEMENTS RISK FACTORS Risks Relating to the Sale Risks Relating to the Company Following the Sale Risks Relating to the Company if the Sale is Not Completed RIGHTS OF DISSENTING SHAREHOLDERS INFORMATION RELATING TO THE BUYER LEGAL MATTERS COMMON SHARES AND THE PRINCIPAL HOLDERS THEREOF ADDITIONAL INFORMATION RELATING TO THE COMPANY General Information Auditor Additional Information Regarding the Company INFORMATION CONCERNING THE MEETING AND PROXIES Solicitation of Proxies Appointment of Proxyholder Revocation of Proxy Exercise of Proxy Explanation of Voting Rights for Beneficial Owners of Common Shares Quorum and Voting Rights APPROVAL OF BOARD CONSENTS Appendix A:GLOSSARY Appendix B:SALE RESOLUTION Appendix C:GOLDMAN SACHS FAIRNESS OPINION Appendix D:BLAIR FRANKLIN FAIRNESS OPINION Appendix E:PRO FORMA FINANCIAL INFORMATION Appendix F:SECTION MANAGEMENT PROXY CIRCULAR This Circular is furnished in connection with the solicitation of proxies by or on behalf of the management of MDS Inc. for use at the Meeting of Shareholders to be held at 4:00 p.m. (Toronto time) on October 20, 2009 at the Toronto Congress Centre, 650 Dixon Road, Etobicoke, Ontario, Canada, M9W 1J1 and at any postponement(s) or adjournment(s) thereof for the purposes set forth in the accompanying Notice of Meeting. CAUTION REGARDING FORWARD-LOOKING STATEMENTS From time to time, the Company makes written or oral forward-looking statements within the meaning of certain securities laws, including under applicable Canadian securities laws and the “safe harbour” provisions of the United States Private Securities Litigation Reform Act of 1995.This Circular contains forward-looking statements, including statements with respect to the impact of the Sale on the Company’s operations and financial results, the strategy of the continuing businesses, the proposed use of proceeds from the Sale, the Company’s intention to sell other assets of the Company, as well as statements with respect to the Company’s beliefs, plans, objectives, expectations, anticipations, estimates and intentions.The words “may”, “could”, “should”, “would”, “suspect”, “outlook”, “believe”, “plan”, “anticipate”, “estimate”, “expect”, “intend”, “forecast”, “objective”, “optimistic”, and words and expressions of similar import, are intended to identify forward-looking statements. By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, which give rise to the possibility that predictions, forecasts, projections and other forward-looking statements will not be achieved.Readers are cautioned not to place undue reliance on these statements as a number of important factors could cause actual results to differ materially from the beliefs, plans, objectives, expectations, anticipations, estimates and intentions expressed in such forward-looking statements.These factors include, but are not limited to: management of operational risks; the strength of the global economy, in particular the economies of Canada, the United States, the European Union, Japan and the other countries in which the Company conducts business; the stability of global equity markets; the Company’s ability to complete the Sale in a timely manner, or at all; the Company's ability to retain customers as a result of any perceived uncertainty relating to the Sale or the proposed sale of MDS Pharma Services; the fact that the Company’s operations will be substantially reduced as a result of the Sale; the likely need of the Company to negotiate a new credit agreement which may not be on terms favourable to the Company; the assumption by the Company of liabilities relating to the businesses sold by the Company; the Company’s ability to complete other strategic transactions and to execute them successfully; the Company’s ability to secure a reliable supply of raw materials, particularly cobalt and critical medical isotopes; the impact of the movement of certain currencies relative to other currencies, particularly the U.S. dollar, Canadian dollar and the euro; changes in interest rates in Canada, the United States and elsewhere; the effects of competition in the markets in which the Company operates; the timing and technological advancement of new products introduced by the Company or by competitors; the Company’s ability to manage its research and development; the impact of changes in laws, trade policies and regulations, and enforcement thereof; regulatory actions; judicial judgments and legal proceedings; the Company’s ability to maintain adequate insurance; the Company’s ability to successfully realign its organization, resources and processes; the Company’s ability to retain key personnel; the Company’s ability to have continued and uninterrupted performance of its information technology systems; the Company’s ability to compete effectively; the risk of environmental liabilities; the Company’s ability to maintain effectiveness of its clinical trials; new accounting standards that impact the methods the Company uses to report its financial condition; uncertainties associated with critical accounting assumptions and estimates; the possible impact on the Company’s businesses from third-party special interest groups, certain of the Company’s employees subject to collective-bargaining, environmental and other regulations, natural disasters, public-health emergencies and pandemics, international conflicts and other developments including those relating to terrorism; other risk factors described in section 3.10 of the Company’s AIF and those described under the heading “Risk Factors” in this Circular; and the Company’s success in anticipating and managing these risks. The foregoing list of factors that may affect future results is not exhaustive. When relying on forward-looking statements to make decisions with respect to the Company, investors and others should carefully consider the foregoing factors and other uncertainties and potential events.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by the Company or on its behalf, except as required by law. NOTICE REGARDING INFORMATION The information contained in this Circular concerning the Buyer and Danaher Corporation is based solely upon information provided to the Company by the Buyer or Danaher Corporation or upon publicly available information. With respect to this information, the Board of Directors has relied exclusively upon the Buyer and Danaher Corporation, without independent verification by the Company. No person is authorized to give any information or make any representation not contained or incorporated by reference in this Circular and, if given or made, such information or representation should not be relied upon as having been authorized.This Circular does not constitute an offer to sell, or a solicitation of an offer to purchase, any securities, or the solicitation of a proxy, by any person in any jurisdiction in which such an offer or solicitation is not authorized or in which the person making such offer or solicitation is not qualified to do so or to any person to whom it is unlawful to make such an offer or solicitation of an offer or proxy solicitation.The delivery of this Circular will not, under any circumstances, create an implication that there has been no change in the information set forth herein since the date of this Circular. Certain capitalized terms used in this Circular are defined in the Glossary included as Appendix A to this Circular. NOTICE TO SHAREHOLDERS NOT RESIDENT IN CANADA This Circular has been prepared by the Company in accordance with disclosure requirements under laws applicable in Canada.Non-resident Shareholders should be aware that these requirements may be different from those of the United States or other jurisdictions.In particular, the solicitation of proxies hereby is not subject to the proxy requirements of Section 14(a) of the U.S. Securities Exchange Act of 1934, as amended (the “U.S. Exchange Act”), by virtue of an exemption applicable to proxy solicitations by “foreign private issuers” (as defined in Rule 3b-4 under the U.S. Exchange Act). The enforcement by Shareholders of civil liabilities under the securities laws of jurisdictions outside of Canada may be affected adversely by the fact that the Company is organized under the laws of Canada, that some or all of its officers and directors are residents of Canada, that some or all of the experts named in this Circular are residents of Canada, and that all or a substantial portion of the assets of the Company and such persons are located in Canada.Shareholders may not be able to sue the Company or its directors and officers and the experts named in this Circular in a foreign court for violations of securities laws outside of Canada. It may be difficult to compel the Company, its directors and officers and the experts named in this Circular to subject themselves to a judgment of a court outside of Canada. CURRENCY AND EXCHANGE RATES All references to “$”, “US$” or “dollars” in this Circular refer to United States dollars unless otherwise indicated.References to “Cdn$” or “Canadian dollars” in this Circular refer to Canadian dollars.The noon rate of exchange on September 16, 2009 as reported by the Bank of Canada for the conversion of Canadian dollars into United States dollars was Cdn$1.00 equals US$0.9378 and the conversion of United States dollars into Canadian dollars was US$1.00 equals Cdn$1.0663. NOTICE REGARDING USE OF NON-GAAP MEASURES In addition to measures based on US generally accepted accounting principles (“GAAP”) used in this Circular, the following terms are also used:adjusted earnings before interest, taxes, depreciation and amortization (or adjusted EBITDA); adjusted EBITDA margin; operating working capital; and net revenue.These terms are not defined by GAAP and the use of such terms may vary from that of other companies.In addition, measurement of growth is not defined by GAAP and the use of growth by the Company may vary from that of other companies.Where relevant, and particularly for earnings-based measures, the Company provides tables in its annual and interim management discussion and analysis that reconcile the non-GAAP measures used to amounts reported on the face of the consolidated financial statements.The Company’s executive management team assesses the performance of the Company’s businesses based on a review of results comprising GAAP measures and these non-GAAP measures.The Company also reports on its performance to the Company’s Board of Directors based on these GAAP and non-GAAP measures. In fiscal 2009, net revenues, adjusted EBITDA, and operating working capital are the primary metrics for the Company’s annual incentive compensation plan for senior management. In fiscal 2008, adjusted EBITDA and operating working capital were the primary metrics for the Company’s annual incentive compensation plan for senior management. The Company provides this non-GAAP detail so that readers have a better understanding of the significant events and transactions that have had an impact on the results of the Company, and so that these events and transactions can be viewed from the perspective of the Company. SUMMARY OF CIRCULAR The following is a summary of certain information contained elsewhere in this Circular, including the Appendices hereto. This summary is qualified in its entirety by the more detailed information appearing or referred to elsewhere in this Circular. Certain capitalized terms used in this summary are defined in the Glossary included as Appendix A to this Circular. Purpose of the Meeting The purpose of the Meeting is for Shareholders to consider and, if deemed advisable, pass, with or without variation, the Sale Resolution. Date, Time and Place The Meeting will be held at 4:00 p.m. (Toronto time) on October 20, 2009 at the Toronto Congress Centre, 650 Dixon Road, Etobicoke, Ontario, Canada, M9W 1J1, subject to any postponement(s) or adjournment(s) thereof. Shareholder Approval of the Sale Resolution The Company has determined that the Sale constitutes a sale of substantially all of the assets of the Company under the CBCA, which requires approval of Shareholders by special resolution. To be effective, the Sale Resolution must be approved, with or without variation, by the affirmative vote of at least 66⅔% of the votes cast by the Shareholders present in person or represented by proxy at the Meeting.Shareholders are entitled to one vote for each Common Share held at any meeting of Shareholders.See “The Sale — Shareholder Approval of the Sale Resolution”. ValueAct Capital and Enterprise Capital, who collectively own, manage or control approximately 23% of the issued and outstanding Common Shares, have entered into support agreements with the Buyer pursuant to which they have agreed, among other things, to vote such Common Shares for the approval of the Sale Resolution, subject to the terms and conditions of the agreements.See “Support Agreements”. In addition, directors of the Company, who collectively beneficially own or exercise control or direction over an additional 39,750 Common Shares, which represent less than 0.1% of the issued and outstanding Common Shares, have indicated that they intend to vote all of such Common Shares for the approval of the Sale Resolution. In the absence of any instructions to the contrary, the Common Shares represented by proxies received by management will be voted FOR the approval of the Sale Resolution. The Sale On September 2, 2009, the Company announced that it had entered into the Sale Agreement with the Buyer.Pursuant to the Sale Agreement, the Company has agreed to sell the AT Business to the Buyer for US$650 million in cash, subject to adjustments.The Sale arose out of the strategic process initiated by the Company and announced publicly on February 2, 2009. Under a separate arrangement, Danaher Corporation has agreed to purchase the portion of the Applied Biosystems/MDS Analytical Technologies Instruments mass spectrometry joint-venture partnership held by Life Technologies Corporation (the “Life Transaction”).Completion of the Sale is conditional on the closing of the Life Transaction prior to, contemporaneously with or immediately after the closing of the Sale. Subject to the satisfaction or waiver, as applicable, of all of the conditions precedent to the Sale, it is anticipated that the Sale will be completed in the fourth calendar quarter of 2009. See “The Sale” and “The Sale Agreement”. Background to the Sale The unanimous decision of the Board to approve the Sale Agreement and the Sale, and to recommend that Shareholders vote FOR the approval of the Sale Resolution, is the result of a comprehensive strategic review process that extended over a period of many months, as well as arm’s length negotiations conducted among representatives of the Company (under the oversight of the Special Committee), the Buyer and their respective advisors.For a discussion of the strategic review process, and the material events and circumstances, including material meetings, negotiations, discussions and actions leading up to the execution of the Sale Agreement by the Company and the Buyer, and the public announcement of the Sale, see “The Sale — Background to the Sale”. Recommendation of the Special Committee The Special Committee is a committee of the Board that was formed on January 30, 2009 for the purpose of considering, evaluating, negotiating and making recommendations to the full Board in connection with any material transactions involving the Company or one of its business units, any proposals or expressions of interest that might be received by the Company, an exploration of strategic alternatives available to the Company, and any matters relating to the foregoing.The Special Committee currently is comprised of William Anderson, Robert Luba, James MacDonald (Chair) and Gregory Spivy, each of whom is independent (within the meaning of applicable Canadian securities laws). The Special Committee, working with management and acting with the advice and assistance of the Company and its financial and legal advisors, evaluated and directed the negotiation of the Sale, including the material terms and conditions of the Sale Agreement.The Special Committee unanimously determined that the Sale is in the best interests of the Company and its Shareholders.Accordingly, the Special Committee unanimously recommended to the Board that: (i) the Board approve the Sale Agreement and the Sale, and (ii) the Board recommend that Shareholders vote FOR the approval of the Sale Resolution. For a discussion of the material factors considered by the Special Committee and the Board in reaching their determinations and making their recommendations, see “The Sale — Reasons for the Sale; Recommendation of the Special Committee and the Board of Directors; Fairness of the Sale”. Recommendation of the Board of Directors The Board of Directors, having received and considered the unanimous recommendation of the Special Committee, has unanimously determined that the Sale Agreement and the transactions contemplated thereby, including the Sale, are in the best interests of the Company and its Shareholders. Accordingly, the Board of Directors has unanimously approved the Sale Agreement and the transactions contemplated thereby, including the Sale, and unanimously recommends that Shareholders vote FOR the approval of the Sale Resolution. RECOMMENDATION TO SHAREHOLDERS The Board of Directors of the Company unanimously recommends that Shareholders VOTE FOR the approval of the Sale Resolution. Fairness Opinions Goldman Sachs Fairness Opinion Goldman Sachs was engaged by the Company as its financial advisor in connection with the strategic review process and participated in negotiations leading to the Sale.Goldman Sachs has provided from time to time, and is currently providing, certain investment banking and other financial services to the Company and its affiliates.Goldman Sachs also has provided certain investment banking and other financial services to the Buyer and its affiliates from time to time. On September 2, 2009, Goldman Sachs delivered its opinion to the Board of Directors concluding that, as of September 2, 2009 and based upon and subject to the assumptions made, procedures followed, matters considered, qualifications and limitations on the review undertaken set forth in such opinion, the cash consideration of $650 million to be paid to the Company for the AT Business pursuant to the Sale Agreement was fair, from a financial point of view, to the Company. The GS Fairness Opinion was provided solely for the information and assistance of the Board of Directors in connection with its consideration of the Sale and such opinion does not constitute a recommendation as to how any Shareholder should vote with respect to the Sale Resolution or any other matter. The summary of the GS Fairness Opinion in this Circular is qualified in its entirety by reference to the full text of the GS Fairness Opinion.The full text of the GS Fairness Opinion, which sets forth the assumptions made, general procedures followed, matters considered and qualifications and limitations on the review undertaken by Goldman Sachs, is reproduced as Appendix C to this Circular.The GS Fairness Opinion has been approved by a fairness committee of Goldman Sachs. Shareholders are urged to read the GS Fairness Opinion in its entirety. See “The Sale — Fairness Opinions — Goldman Sachs Fairness Opinion”. Blair Franklin Fairness Opinion Blair Franklin was retained by the Special Committee and the Board of Directors to provide the Special Committee with an opinion as to the fairness of the consideration to be paid to the Company for the AT Business pursuant to the Sale Agreement (taken as a whole, including the impact on the value of the Company after giving effect to the transactions contemplated in the Sale Agreement), from a financial point of view, to the Shareholders. Blair Franklin has not provided any financial advisory services or participated in any financing involving MDS or any of its respective associates or affiliates within the past twenty-four months, other than services provided under its engagement by the Special Committee and the Board of Directors to provide the BF Fairness Opinion. On September 2, 2009, Blair Franklin delivered its opinion to the Special Committee and the Board of Directors concluding that, on the basis of the assumptions, limitations and qualifications set forth in such opinion, as of September 2, 2009, the consideration to be paid to the Company for the AT Business pursuant to the Sale Agreement (taken as a whole, including the impact on the Company after giving effect to the transactions contemplated in the Sale Agreement) was fair, from a financial point of view, to the Shareholders. The summary of the BF Fairness Opinion in this Circular is qualified in its entirety by reference to the full text of the BF Fairness Opinion.The full text of the BF Fairness Opinion, which sets forth the assumptions made, general procedures followed, matters considered and qualifications and limitations on the review undertaken by Blair Franklin, is reproduced as Appendix D to this Circular.Shareholders are urged to read the BF Fairness Opinion in its entirety. See “The Sale — Fairness Opinions — Blair Franklin Fairness Opinion”. The Business of the Company Following the Sale The Company’s main businesses after the Sale will be its two life sciences business units:MDS Nordion, which provides medical isotopes for molecular imaging, sterilization technologies and radiotherapeutics; and MDS Pharma Services, which provides pharmaceutial research services through its Early Stage business and Central Laboratory (the “Central Labs”) operations.As previously announced, MDS is actively exploring the sale of these MDS Pharma Services businesses.Provided that the Company is able to obtain what it believes would be fair value for the business, MDS intends to sell MDS Pharma Services Early Stage business.Otherwise, the Company expects to retain and invest in building a strong early stage presence. See “The Sale”, “The Business of the Company Following the Sale” and “Risk Factors — Risks Relating to the Company Following the Sale”. Use of Proceeds The gross proceeds of the Sale are expected to be approximately $650 million.The Company currently intends to distribute a portion of the gross proceeds, currently estimated to be approximately $400 million to $450 million, to Shareholders pursuant to a substantial issuer bid.The balance of the gross proceeds of the Sale plus existing cash on hand ($298 million as at July 31, 2009) is expected to be used by the Company to:(i) redeem the Senior Unsecured Notes for approximately $251 million (assuming a redemption date of November 1, 2009); (ii) fund pre-tax transaction and restructuring costs related to the Sale of approximately $61 million; and (iii) fund ongoing operations of the Company. See “Use of Proceeds” and “The Sale — Impact of the Sale on Senior Unsecured Notes”. The Sale Agreement The Sale Agreement provides for the Sale and matters related thereto. Under the Sale Agreement, the Company has agreed, among other things, to call the Meeting to seek approval of the Sale Resolution by Shareholders and, if all conditions to the completion of the Sale are satisfied or waived, to complete the Sale of the AT Business to the Buyer.The Sale Agreement provides the terms and conditions governing the Sale and contains a number of conditions, representations, warranties and covenants, all as summarized under the heading “The Sale Agreement”.A copy of the Sale Agreement is available at www.sedar.com and www.sec.gov/edgar.html. The Buyer The Buyer is an indirect wholly-owned subsidiary of Danaher Corporation.Danaher Corporation is a leading manufacturer of professional instrumentation, medical technologies, industrial technologies and tools and components. Danaher Corporation is guaranteeing payment of the purchase price and obligations of Buyer prior tothe closing of the Sale. See “Information Relating to the Buyer”. Dissent Rights The Company has determined that the Sale constitutes a sale of substantially all of the Company’s assets as contemplated under Section 189(3) of the CBCA. For this reason, dissent rights are being provided to registered Shareholders in respect of the Sale pursuant to Section 190 of the CBCA.If the Sale becomes effective, a dissenting Shareholder is entitled to be paid the fair value of such dissenting Shareholder’s Common Shares, provided that such dissenting Shareholder has delivered a written objection to the Sale Resolution to the Company at or before the Meeting and has otherwise strictly complied with the provisions of section 190 of the CBCA. This right is described in detail under the heading “Rights of Dissenting Shareholders”.The text of section 190 of the CBCA, which will be relevant in any dissent proceeding, is set forth in Appendix F to the Circular.Shareholders who exercise dissent rights will not be entitled to participate in the distribution of a portion of the Sale proceeds pursuant to the anticipated substantial issuer bid to be undertaken following the Sale.Failure by a Shareholder to comply strictly with the dissent procedures in section 190 of the CBCA may result in the loss of the Shareholder’s right of dissent.Beneficial owners of Common Shares registered in the name of a broker, investment dealer, bank, trust company, nominee or other intermediary who wish to dissent should be aware that only registered Shareholders are entitled to dissent. If holders of more than 15% of the issued and outstanding Common Shares exercise dissent rights (and do not withdraw such exercise or otherwise become ineligible to effect such exercise) then the Company will have a right to terminate the Sale Agreement and reimburse the Buyer’s expenses up to a maximum of $10 million. See “Rights of Dissenting Shareholders”. Risk Factors There are certain risk factors that should be considered by Shareholders in evaluating whether to vote for the approval of the Sale Resolution.These risks, as well as risks not currently known to the Company, could have a material adverse affect on the Company’s business, financial condition and results of operations. See “Risk Factors”. THE SALE Background to the Sale Pursuant to the Sale Agreement, the Company has agreed to sell the AT Business to the Buyer for an aggregate sale price of $650 million in cash, subject to adjustments.See “The Sale Agreement”. The unanimous decision of the Board to approve the Sale Agreement and the Sale, and to recommend that Shareholders vote FOR the approval of the Sale Resolution, is the result of a comprehensive strategic review process that extended over a period of many months, as well as arm’s length negotiations conducted among representatives of the Company (under the oversight of the Special Committee), the Buyer and their respective advisors.The following is a summary of the principal reasons for the strategic review process and the material events and circumstances, including material meetings, negotiations, discussions and actions, leading up to the execution of the Sale Agreement by the Company and the Buyer, and the public announcement of the Sale. Historically, with the assistance of management and financial and legal advisors, the Board has continuously reviewed the performance of the Company and looked for opportunities to improve returns to Shareholders, including an annual strategic review.In support of this process, Goldman, Sachs & Co. (“Goldman Sachs”) and RBC Dominion Securities Inc. (“RBC”) have acted as financial advisors to the Company, and Skadden, Arps, Slate, Meagher & Flom LLP (“Skadden Arps”) and Fasken Martineau DuMoulin LLP (“Faskens”) have acted as legal advisors to the Company. Between February and June of 2008, the Company conducted its annual strategic review.The review process included, among other things, a review and assessment of the historical and projected financial performance of the Company and its businesses, the Company’s operational and business strategy going forward, current trends in the life sciences industry and the equity and credit markets, and a broad range of strategic alternatives including, among others, a potential sale or merger of the Company, potential acquisitions or investments by the Company, the sale of one or more of the Company’s business units or other assets, the spin-out of one or more of the Company’s business units and continued execution of the current business plan. The Board met in June of 2008 to receive a presentation setting out the results of the strategic review and the recommendations of management. At the conclusion thereof, the Board, among other things, determined that it was disappointing that the anticipated improvement in the financial performance of MDS Pharma Services continued to experience delays relative to previous expectations.The Board also discussed the implications of the recently announced merger of Applied Biosystems Inc., the Company’s partner in the mass spectrometry business (the “AB/MDS Analytical Technologies Joint Venture”) referred to as the AB/Sciex Joint Venture at the time, with Invitrogen Corporation to form Life Technologies Corporation (“Life”).As part of this discussion, the Board assessed the possibility that the AB/MDS Analytical Technologies Joint Venture may not continue to be a core asset of Life and the implications thereof, including the potential opportunity for the Company to acquire the other half of the AB/MDS Analytical Technologies Joint Venture.The Board also expressed concern that prevailing economic and market conditions might adversely impact the Company’s businesses and its ability to deliver favourable returns to Shareholders. Based on the results of the strategic review and the recommendations of management, the Board tasked management and the advisors to continue to consider and analyze a broad range of strategic alternatives that might be in the best interests of the Company and its Shareholders.The Board also directed management and the financial advisors to specifically pursue alternatives with respect to the AB/MDS Analytical Technologies Joint Venture, including the potential acquisition of Life’s interest in the joint venture.In support of this process, the Board established a working group comprised of William Anderson, James MacDonald, John Mayberry (then Chairman of the Board) and Gregory Spivy, each of whom was independent (within the meaning of applicable Canadian securities laws) to oversee and work with management and the advisors. The strategic review process continued between June and August of 2008. During this period, management and the financial advisors continued to analyze a broad range of potential strategic alternatives. In early September 2008, the Board met to receive an update regarding the status of the strategic review process and the recommendations of management and the financial advisors with respect to strategic alternatives. Among other things, management and the financial advisors indicated that MDS Pharma Services continued to underperform relative to expectations and recommended that the Company solicit expressions of interest for the acquisition of the Late-Stage operations of MDS Pharma Services, which at the time consisted of the Phase II-IV operations and the Central Labs operations and presented a marketing plan that had been developed in conjunction with the working group.The Board, based in part on the recommendations of management and the financial advisors, determined that it would be advisable for management and the financial advisors, under the direction of the working group, to continue to review all strategic alternatives available to the Company, to continue to evaluate the potential acquisition of Life’s interest in the AB/MDS Analytical Technologies Joint Venture and to solicit expressions of interest in connection with a possible sale of the Late-Stage operations of MDS Pharma Services in accordance with the marketing plan presented by management. The strategic review process continued through the Fall of 2008, with the working group, management and the Company’s financial advisors providing regular updates to the full Board, including at a Board meeting held on October 21, 2008 at which a full range of strategic alternatives were presented.During this period, the Company solicited expressions of interest from strategic and financial buyers regarding a potential sale of the Late-Stage operations of MDS Pharma Services, and also began receiving a limited number of unsolicited inquiries regarding other potential transactions involving the Company and/or its assets.The Company also further pursued the potential acquisition of Life’s interest in the AB/MDS Analytical Technologies Joint Venture, as well as other options in relation thereto.Also during this period, informal communications were made to certain members of the Board by a number of Shareholders encouraging the Board to proactively seek alternatives to improve Shareholder value. On December 5, 2008, the Board met to receive an update from the working group, management and the financial advisors regarding their work and to consider their recommendations regarding strategic alternatives available to the Company.The Board reiterated its previous concerns regarding the financial performance of MDS Pharma Services, expressed concerns regarding continued deterioration in market and broader economic conditions and discussed whether separating the principal business units of MDS could create value for Shareholders.The Board also discussed issues concerning the uncertain status of the AB/MDS Analytical Technologies Joint Venture as a result of the Board having concluded that an acquisition of Life’s interest was likely not executable.Based in part on those and other factors, as well as the recommendations of management and the financial advisors, the Board determined that it would be in the best interests of the Company to begin soliciting interest in a potential acquisition of the Company, while continuing to review all other strategic alternatives available to the Company and its individual businesses. In reaching this determination, the Board discussed and carefully assessed the risks associated with undertaking a process in the context of the then current market and economic conditions.The Board delegated authority to the working group (which no longer included Mr. Mayberry, who had resigned from the Board in November 2008) to oversee and support management and the Company’s financial advisors in this process.The Board engaged Goodmans LLP (“Goodmans”) as an independent legal advisor to provide further legal advice with respect to the process and the duties of directors of a Canadian corporation in this context. In January 2009, management and the Company’s financial advisors, under the direction of the working group, began contacting strategic and financial buyers and held preliminary discussions with certain parties regarding their level of interest in a potential acquisition of the Company. During this period, Robert Luba, another independent director, was added as a member of the working group. On January 30, 2009, the Board met to consider, among other things, whether it was appropriate to formally constitute a committee of independent directors to oversee the strategic review process and, if so, to establish the mandate of the committee. Representatives of Goodmans attended the meeting and provided a presentation regarding the general corporate duties of directors, the role of a special committee in the context of a strategic review process and a number of other process considerations. At the meeting,the Board unanimously resolved to constitute the Special Committee comprised of Messrs. Anderson, Luba, MacDonald (Chair) and Spivy.The Special Committee was established, in part, to formalize the previously established working group, to further facilitate a focused and thorough assessment of strategic alternatives available to the Company and to supervise and address any potential conflicts of interest of management that might arise in the context of the solicitation process.The Special Committee was given a broad mandate to, among other things, consider any material transactions involving the Company or one or more of its business units and to explore all strategic alternatives available to the Company. Immediately following the Board’s meeting, the Special Committee held its first meeting, at which representatives of management, Goldman Sachs, RBC and Goodmans were in attendance. During the meeting, the Special Committee discussed its mandate, possible strategies for running an effective process and the appropriate limits on the role of management in any such process (in light of the potential for conflicts of interest).The Special Committee, with input from management and the financial advisors, discussed the scope of potential transactions and other strategic alternatives that should be pursued and the implications of various approaches.The Special Committee determined that it was advisable to initially focus on a potential transaction involving the acquisition of the whole Company (in addition to the specific transactions that were, at the time, being contemplated by the Board), but that consideration should also be given to the potential sale or spin-out of individual business units as the process progressed. The Special Committee also discussed management’s role in the process and concluded that its participation was critical to ensure that the process developed in a constructive and efficient manner, and that it had the best prospects of resulting in a transaction that was in the best interests of the Company and its Shareholders.The Special Committee also recognized the potential for circumstances to arise where management could be, or could be perceived to be, placed in a conflict of interest.Accordingly, the Special Committee established a “process protocol” so that the Special Committee would retain ultimate control over all aspects of the process.Subject to complying with the process protocol, the Special Committee authorized Goldman Sachs, with the assistance of management, to continue to broadly solicit expressions of interest from potential strategic and financial parties regarding a possible transaction involving the Company or its securities. At the conclusion of the meeting, the Special Committee held an in camera session, in which management and the Company’s financial advisors did not participate, to discuss a number of issues related to the process. During the in camera session, the Special Committee, with input from its independent legal advisors, considered whether it was necessary or appropriate to retain an independent financial advisor. There was a discussion regarding Goldman Sachs’ and RBC’s historical role in advising the Company and the Board and whether that relationship gave rise to any conflict of interest concerns.The Special Committee determined (i) that there was no reason at the time to believe that the interests of Goldman Sachs or RBC were in conflict with the interests of the Special Committee or the Shareholders, and (ii) that the Committee would be best-served with the assistance of Goldman Sachs and RBC.The Special Committee also determined that, if necessary or advisable at any time, it could retain an independent financial advisor.Accordingly, the Special Committee resolved to use Goldman Sachs and RBC as financial advisors to assist the Special Committee with the strategic review process. Prior to the opening of the markets on February 2, 2009, the Company issued a press release announcing that it had constituted the Special Committee for the purpose of working closely with management and the Company’s financial advisors to review alternatives to improve Shareholder value. Over the following six weeks, under the supervision of the Special Committee and with the assistance of management, Goldman Sachs continued to solicit expressions of interest for the potential acquisition of the Company.During this period and in late January, 2009, Goldman Sachs contacted a total of 33 parties, including nine strategic buyers and 24 financial buyers.The strategic buyers were identified based on the operations and industries in which such parties participated, as well as past expressions of interest.The financial buyers were identified based on funds under management, prior investment experience in the life sciences and related industries, an ability to consummate a potential transaction and past expressions of interest.The Company entered into confidentiality and standstill agreements with 19 interested parties, comprised of one strategic party and 18 financial parties, each of whom was provided access to confidential financial and other information regarding the Company. Each interested party was also offered an opportunity to schedule a due diligence session with senior management of the Company, and 18 of those parties attended such sessions. During this period, the Special Committee met formally on two occasions, in addition to ongoing communications among members of the Special Committee and frequent updates from management and Goldman Sachs regarding material developments related to the process. Representatives of management, Goldman Sachs, RBC and Goodmans attended portions of each meeting to provide updates regarding the strategic review process, and regular in camerasessions were held in which management was not present. As the process progressed, Goldman Sachs reported that a number of parties were expressing interest in acquiring specific business units or other assets of the Company, and the Special Committee continually considered whether it would be advisable to implement a parallel process for the sale and/or spin-out of one or more of the Company’s individual business units. During this period, RBC, at the request of the Special Committee and with the assistance of management, began developing potential financing packages that could be offered to financial buyers in connection with a transaction involving the whole Company or one or more of its business units.The Special Committee also continued to supervise and receive updates regarding the potential sale of the Late-Stage operations of MDS Pharma Services and alternatives with respect to the AB/MDS Analytical Technologies Joint Venture. On February 19, 2009, the Company received two final non-binding proposals for the acquisition of the Phase II-IV operations, which were communicated to the Special Committee. On March 11, 2009, the human resources and compensation committee of the Board (the “HRCC”) met to consider an incentive and retention plan that had initially been proposed at the time that the strategic review process was initiated. Representatives of Towers Perrin, an experienced compensation consultant, attended the meeting.The members of the HRCC, with input from Towers Perrin, discussed the need to ensure that management’s interests were aligned with Shareholders and to retain individuals who would be critical to maximize Shareholder value throughout the period of uncertainty created by the strategic review process.The HRCC considered the framework for the proposed incentive and retention plan, how the plan was designed to achieve its objectives and an illustration of the total compensation that could be received by the Company’s executives under a variety of scenarios.The HRCC unanimously resolved to recommend that the Board adopt the incentive and retention plan in principle. Later on March 11, 2009, during a meeting of the Board, the Special Committee, with the assistance of management and the financial advisors, provided an update to the Board regarding the status of the strategic review process. Management and the financial advisors also provided a presentation regarding the Company’s financial performance and current market and industry trends.The Board discussed the factors that had led to the strategic review process and the formation of the Special Committee, including concerns regarding the financial performance of MDS Pharma Services, the status of the AB/MDS Analytical Technologies Joint Venture, deteriorating economic and market conditions, the potential to create value for Shareholders by separating the principal business units of MDS and the desire expressed by certain Shareholders to obtain near-term liquidity.The Board, based in part on the advice of management and the financial advisors, determined that those factors continued to support the need for the strategic review process and that it would therefore be in the best interests of the Company and its Shareholders for the Special Committee to continue its process.In making this determination, the Board again considered the risks and difficulties of conducting a process in the context of the then current economic and market conditions.The Board also delegated authority to the Special Committee to approve the sale of the Phase II-IV operations and, based in part on the recommendation of the HRCC and the advice of Towers Perrin, unanimously resolved to approve the proposed incentive and retention plan (subject to final approval of the terms of the plan by the HRCC). On March 12, 2009, the Special Committee met to discuss the matters that had been discussed in the Board meeting the previous day, and to assess next steps for the strategic review process. At the meeting, the Special Committee authorized Goldman Sachs to deliver a process letter to each party that entered into a confidentiality and standstill agreement, inviting each party to submit a non-binding proposal for an acquisition of the Company by no later than March 19, 2009. Based on further feedback received by management and Goldman Sachs from parties involved in the process, the Special Committee gave further consideration to whether it was advisable to pursue a parallel process to evaluate transactions involving the sale or spin-out of the Company’s individual business units.The Special Committee discussed the matter, with input from management and the financial advisors, and concluded that it would be in the best interests of the Company and its Shareholders to pursue such transactions while continuing to pursue a potential sale of the whole Company and, accordingly, the Special Committee authorized management and the financial advisors to solicit interest in such transactions.The Special Committee also directed management and the financial advisors to explore alternative means to distribute a substantial portion of the proceeds from any such transaction to Shareholders. On March 13, 2009, Goldman Sachs delivered the process letters. On or about March 19, 2009, three parties submitted non-binding proposals for a transaction involving the acquisition of the whole Company. In addition, a number of parties submitted non-binding proposals for the acquisition of certain of the Company’s business units, including two non-binding proposals for the acquisition of the AT Business.Goldman Sachs promptly provided a full update regarding the proposals to the Special Committee. The Special Committee met on March 24, 2009 to discuss the non-binding proposals. Representatives of management, Goldman Sachs, RBC and Goodmans attended the meeting.During the meeting, management and representatives of Goldman Sachs presented and explained the material terms of each of the proposals that had been received.The representatives of Goldman Sachs indicated that additional proposals for the acquisition of the Company and/or its business units were expected to be received within the next 48 hours. As a result, the Special Committee deferred a decision regarding which parties would be invited to participate in the next phase of the process.Subsequently, three additional non-binding proposals were received for the acquisition of the whole Company and an additional non-binding proposal was received for the acquisition of one of the Company’s business units. The Special Committee met again with management and the advisors on March 26, 2009 to review the additional non-binding proposals that had been received, and to consider next steps for the process.Management and Goldman Sachs provided a presentation that summarized the material terms of each proposal, the party making the proposal, and the benefits and risks associated with each proposal and each party.The Special Committee, based in part on the input of management and the financial advisors, determined that three of the five proposals for an acquisition of the whole Company could potentially lead to a transaction that was in the best interests of the Company and its Shareholders, and that those parties should be invited to continue to participate in the process.The Special Committee directed Goldman Sachs to communicate to the other two parties that they could be invited to continue to participate in the process if they submitted superior proposals.The Special Committee also determined that each of the parties that had submitted a proposal for the acquisition of the AT Business and the Early Stage operations of MDS Pharma Services should be invited to continue to conduct due diligence, pending further solicitation of proposals for individual business units. Following the March 26, 2009 meeting, Goldman Sachs notified each of the parties that would be invited to participate in the next phase of the process for each of the transactions that were being considered by the Special Committee.Over the next ten weeks, Goldman Sachs, with the assistance of management and under the direction of the Special Committee, engaged in further discussions with each of the parties that had been invited to continue to participate in the process and provided additional information to, and responded to additional due diligence requests from, each of those parties. Each party was also offered the opportunity to schedule additional due diligence sessions with senior management of the Company, and 8 such sessions were held with 9 of those parties. During this period, Goldman Sachs, under the direction of the Special Committee, also contacted 26 parties, comprised of 20 strategic buyers and six financial buyers, for the acquisition of the Company or one or more of its business units.The Company entered into additional confidentiality and standstill agreements with 11 interested parties, each of whom was provided access to confidential financial and other information regarding the Company, and additional management presentations were held with eight of those parties. As a result, one additional non-binding proposal was received for an acquisition of the whole Company, and a number of additional non-binding proposals were received for an acquisition of certain of the Company’s business units, including one non-binding proposal for the acquisition of certain assets representing a portion of the AT Business. During this period, the Special Committee met formally on six occasions to receive updates regarding the status of the strategic review process, and management and Goldman Sachs provided more frequent updates to Mr. MacDonald (who in turn updated the other Special Committee members). RBC continued to develop financing packages and began conducting informal discussions with interested parties to provide indications of the terms of the financing that was expected to be available for various transactions.The Special Committee, with the assistance of management and the Company’s financial advisors, continued to consider alternative means to distribute a substantial portion of the proceeds from any such transactions to Shareholders. At this stage, the Company was also engaging in discussions with representatives of Life regarding efforts to coordinate a potential sale of the AB/MDS Analytical Technologies Joint Venture as a single enterprise, including providing joint management presentations to two parties involved in the Company’s strategic review process. On May 18, 2009, Atomic Energy of Canada Limited (“AECL”), the primary supplier of medical isotopes to MDS Nordion, announced that its National Research Universal nuclear reactor at Chalk River (the “NRU”), whichproduces approximately 30% – 40% of the world’s medical isotopes and approximately 50% of those used in North America, had been shut-down as a result of a heavy water leak. At the time, it was anticipated that the NRU would remain out of service for more than one month, which period was subsequently extended on a number of occasions. Based on historical EBITDA trends related to NRU supplied products, it was expected that the shut-down of the NRU would materially reduce the EBITDA generated by MDS Nordion. In addition, it was expected that a longer-term shut-down of the NRU might adversely affect the Company’s ability to remain in compliance with its debt covenants, to realize its tax strategies, to fully utilize its assets, to make investments in its business, and to implement restructuring required to deliver improvements to EBITDA. On May 21, 2009, the Special Committee met with management and the advisors to discuss the status of the process. Much of the discussion focused on the implications of the NRU shut-down and, in particular, the prospect for a sale of the whole Company. Representatives of management and Goldman Sachs provided an update regarding the response of each of the parties involved in the strategic review process to the NRU shut-down and management discussed the anticipated impact of the NRU developments on the financial condition of MDS Nordion and the Company as a whole. While the Special Committee acknowledged that these developments could have a material impact on the strategic review process, it determined that it would be premature to fundamentally alter the scope of the process until such time as additional information was available. Over the next week, the Special Committee held two further meetings to receive updates regarding the status of negotiations for the sale of the Phase II-IV operations and additional analysis regarding the historical and projected financial performance of the business. Based on the information presented and the recommendations of management and the financial advisors, the Special Committee unanimously approved the sale of the Phase II-IV operations. On June 1, 2009, the Company publicly announced the execution of a definitive agreement for the sale of the Phase II-IV operations to INC Research, (R) Inc. as well as the Company’s intention to sell Central Labs and to focus on the Early Stage operations of MDS Pharma Services. During its May 28, 2009 and June 4, 2009 meetings, the Special Committee received further updates regarding the status of discussions with each of the parties involved in the strategic review process, as well as additional information regarding the impact of the NRU shut-down.Management discussed the impact of the NRU shut-down on the Company’s financial performance and the anticipated timing of the NRU coming back online.Management and the financial advisors outlined the negative implications of the NRU shut-down on interest in an acquisition of the whole Company and the ability for a party to finance such an acquisition.The Special Committee expressed the view that the NRU shut-down created significant uncertainty regarding the near-term financial performance of MDS Nordion and Shareholder value and, on balance, reinforced the need for the strategic review process.The Special Committee also reassessed the other factors that had led to the initiation of the strategic review process.Based in part upon the recommendations of management and the financial advisors, the Special Committee directed management and the financial advisors to continue to pursue the sale or spin-out of the Company’s individual business units (including a potential coordinated sale of the AT Business together with Life’s interest in the AB/MDS Analytical Technologies Joint Venture), and to re-engage with the parties that submitted proposals for the acquisition of the whole Company to obtain revised indications of value.The Special Committee targeted June 18, 2009 as the date for submissions of revised proposals and, toward that end, authorized Goldman Sachs to deliver process letters to interested parties. The Special Committee met on June 11, 2009 and June 18, 2009 to receive further updates from management and Goldman Sachs regarding the status of discussions with each of the parties involved in the strategic review process.During these updates, representatives of Goldman Sachs indicated that interest in a transaction involving the whole Company had deteriorated, primarily as a result of developments related to the NRU, and that it was unclear whether any proposals would be received for such a transaction.Management and Goldman Sachs also recommended that the Special Committee consider extending the deadline for the submission of final non-binding proposals.The Special Committee, along with management and the advisors, discussed the risks and benefits associated with extending the deadline, particularly in light of the delays that had already been created by the NRU shut-down.On balance, it was determined that the benefits of receiving as many proposals as possible outweighed the risks associated with a moderate extension of the deadline, and that it would therefore be advisable to extend the deadline to June 26, 2009. On June 11, 2009, Goldman Sachs delivered process letters to each of the parties involved in the strategic review process, inviting them to submit final non-binding proposals for each transaction that they were considering no later than June 26, 2009. A draft form of purchase agreement was also submitted to parties that had expressed an interest in an acquisition of the AT Business. At a June 24, 2009 meeting of the Board, the Special Committee, with the assistance of management and the financial advisors, provided an update regarding the strategic review process. On June 26, 2009, three parties (including the Buyer) submitted non-binding proposals for a transaction involving the acquisition of the AT Business.Additional parties also submitted indications of interest or confirmed they would be submitting indications of interest in respect of the Early Stage operations of MDS Pharma Services.
